Citation Nr: 0520913	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-16 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to temporary total evaluations for 
convalescent purposes pursuant to the provisions of 38 C.F.R. 
§ 4.30, regarding February 1995, December 1997, and March 
2001 treatment for gastrointestinal bleeds.

2.  Entitlement to an increased rating for subtotal 
gastrectomy for duodenal ulcer, currently evaluated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania (RO).

In a statement received by the RO in April 1986, the veteran 
asserted a claim of entitlement to an increased rating for 
his service-connected left eyebrow scar.  Further, in April 
1993 and November 1993 statements, the veteran asserted 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  These three issues have not been 
developed for appellate review and are, therefore, referred 
to the RO for appropriate disposition.

The issues of entitlement to an increased rating for subtotal 
gastrectomy for duodenal ulcer and entitlement to service 
connection for a residual shrapnel wound scar on the bridge 
of the nose will be discussed in the Remand section of this 
decision.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Post-operative residuals of surgical treatment for the 
veteran's February 1995, December 1997, and March 2001 
gastrointestinal bleeds, did not require at least one month 
convalescence and was not productive of severe postoperative 
residuals.




CONCLUSION OF LAW

Temporary total disability evaluations for February 1995, 
December 1997, and March 2001 treatment of gastrointestinal 
bleeds, under the provisions of 38 C.F.R. § 4.30, are not 
warranted.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, VA notified the veteran by a letter dated in 
August 2004, that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, as are his VA 
treatment records.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

A temporary total disability rating for convalescence 
purposes will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted for a period of one, two, or three months.  38 
C.F.R. § 4.30.  Awards are to commence on the day of hospital 
admission and continue for a period of one to three months 
from the first day of the month following hospital discharge 
or outpatient release.  Id.  

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:  (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  Id.

Service connection for duodenal ulcer was granted by a 
January 1975 Board decision, effective in November 1971.  The 
veteran contends that he had three gastrointestinal (GI) 
bleeds, as due to his service-connected ulcer condition, 
which required inpatient hospital treatment and subsequent 
convalescence to warrant temporary total convalescence 
ratings under § 4.30 (a.k.a., paragraph 30 benefits).  He 
contends that these periods of convalescence were in or about 
February 1995, December 1997, and March 2001.

Private medical evidence associate with the claims file 
indicates that the veteran was admitted to LG Hospital on 
February 16, 1995, for a recurrent marginal ulcer with severe 
upper GI bleeding.  The veteran underwent an 
esophagogastroduodenoscopy, plus biopsy and rapid urease 
test.  There were no complications.  The physician's post-
operative comment indicated that the veteran had developed a 
recurrent marginal ulcer with a severe bleed.  It was noted 
that no particular risk factors had been identified at the 
time of the veteran's last study.  The physician found that 
the veteran had completely healed but the folds were large 
and thick.  Accordingly, the veteran was instructed to avoid 
the use of aspirin, which he had taken prior to this last 
bleed.  The treatment plan was to have the veteran undergo a 
secrete and stimulation study to rule out Zollinger-Ellison 
syndrome.  It was noted that his first fasting gastrin was 
normal.  The veteran was also prescribed Zantac for 
prophylaxis against recurrent bleeding.  

On December 10, 1997, the veteran was admitted to LG Hospital 
with melena with anemia and previous gastrectomy.  The 
veteran underwent an esophagogastroduodenojejunoscopy plus 
biopsy plus extensive bicap figuration.  No complications 
were noted, and the veteran tolerated the procedure well.

On March 17, 2001, the veteran was admitted to LG Hospital 
with a GI bleed, anemia, and a noted prior history of 
anastomotic ulcers.  The veteran underwent an upper endoscopy 
with biopsy and injection and bicap cautery.  No 
complications were noted.  Following the procedures, the 
veteran was maintained on Protonix and Carafate.

Inpatient treatment records show that the veteran was 
admitted to LG Hospital on March 19, 2001.  His relevant 
admission diagnoses included recurrent acute upper 
gastrointestinal bleeding, anemia, and hyperkalemia.  The 
veteran underwent an esophagogastroduodenoscopy plus cautery 
of arterial venous malformations and cautery of 
gastroesophageal junction bleeding sites.  There were no 
complications.  The veteran was discharged on March 22, 2001, 
with a plan to continue medications and to begin an 
antidumping diet.  The veteran was instructed to follow-up 
three weeks later, and then, as on an as needed basis.

Although the veteran's testimony at his January 2005 Travel 
Board hearing indicates that he believed he was in the 
hospital for "several days" in 2001, and "maybe a week and 
a half or something I think on the first two occasions [in 
1995 and 1997]," the medical evidence of record does not 
support that the veteran had any extended hospital stays for 
his GI condition in 1995 or 1997.  Further, the competent 
medical evidence does not show that the veteran had severe 
postoperative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization, application of a body 
cast, the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches with regular 
weight-bearing prohibited.  38 C.F.R. § 4.30(a).

The veteran testified that he had to take approximately three 
weeks off of work following all three GI bleeds as it took 
awhile to get his hemoglobin back up to a normal level.  
Although the veteran's testimony has been considered, it is 
not determinative of his claim for entitlement to a temporary 
total evaluation for convalescence.  A convalescence rating 
contemplates the need to recover from the impact of the 
treatment on the condition of one's body.  In the veteran's 
case, the record shows that he was discharged with 
instructions for medication, diet, and follow-up 
appointments.  There is no indication in the medical evidence 
that he required, or was instructed to take, a two to three 
week convalescence period following any of his GI procedures.  
Additionally, his treatment records do not show any post-
operative complications.  As such the evidence shows an 
improvement in the veteran's symptoms post-surgery, and 
further documents that he tolerated the procedures well and 
had a good recovery, without complications and without any 
indicated need for extended convalescence.

In sum, there is no basis in the record to grant a temporary 
total evaluation under 38 C.F.R. § 4.30 for convalescence for 
any of the aforementioned in-patient treatment periods, or 
recovery periods thereafter, and entitlement to that benefit 
is not established for any of the three discussed treatment 
periods.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Temporary total evaluations for convalescent purposes 
pursuant to the provisions of 38 C.F.R. § 4.30, regarding 
February 1995, December 1997, and March 2001 treatment of 
gastrointestinal bleeds, is denied


REMAND

The most recent VA examination, and the basis for the 
November 2002 rating decision, which confirmed and continued 
the veteran's current 20 percent disability rating for his 
subtotal gastrectomy for duodenal ulcer, was conducted in 
October 2002.  At the veteran's January 2005 Travel Board 
hearing, he testified that manifestations of his 
service-connected GI disorder had increased in severity since 
the 2002 examination.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, an additional VA 
examination is needed to provide a current disability picture 
of this issue on appeal.  See 38 C.F.R. §§ 3.326, 3.327 
(2004).

A January 1972 rating decision denied the veteran's claim of 
entitlement to service connection for a residual shrapnel 
wound scar on the bridge of the nose.  A notice of 
disagreement regarding the rating decision was received by 
the New York Regional Office in October 1972.  In this notice 
of disagreement, the veteran stated, "I disagree with the 
[VA's] finding that my nose injury does not qualify for 
compensation."  The filing of a notice of disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  VA has yet to issue a statement of 
the case as to the issue of entitlement to service connection 
for residual shrapnel wound scar on the bridge of the nose.  
See 38 C.F.R. § 19.29 (2004).  The Board is, therefore, 
obligated to remand this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
subtotal gastrectomy for duodenal ulcer.  
The veteran's VA claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must describe 
all symptomatology due to the veteran's 
service-connected subtotal gastrectomy for 
duodenal ulcer, in conjunction with the 
rating criteria for digestive system 
conditions, to include the degree of 
severity of any nausea, vomiting, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
incapacitating episodes, their frequency 
and duration, bleeding, anemia, abdominal 
pain, melena, eroded areas, steatorrhea, 
malabsorption, and weight loss with 
malnutrition and anemia.  Further, the 
examiner must ascertain the degree, if 
any, to which this service-connected 
disorder effects the veteran's employment 
and/or requires hospitalization.  A 
complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  Thereafter, the RO should review the 
claims file to ensure that the forgoing 
requested development has been completed.  
If the directives of this remand have not 
been complied with, the RO should 
implement corrective procedures at once.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of entitlement 
to an increased rating for a subtotal 
gastrectomy for duodenal ulcer must be 
readjudicated, to include consideration of 
38 C.F.R. § 3.321(b) (2004).  If the 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

5.  Appropriate action, including the 
issuance of a statement of the case, and 
notification of the veteran's appellate 
rights, on the issue of entitlement to 
service connection for a residual shrapnel 
wound scar on the bridge of the nose must 
be undertaken.  38 C.F.R. §§ 19.26, 19.29 
(2004).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
January 1972 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2004).  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


